 584DECISIONSOF NATIONALLABOR RELATIONS BOARDBedford Discounters,Inc.andRetailStore EmployeesUnion,Local 372, Retail ClerksInternationalAssociation, AFL-CIO. Case 1-CA-8361March 20, 1973DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSFANNING ANDJENKINSOn November 3, 1972, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that Respondent,BedfordDiscounters, Inc., Bedford, New Hamp-shire, its officers, agents, successors, and assigns,shall take the action set forth in said recommendedOrder, as so modified:1.Delete paragraph 1(d) of the recommendedOrder and reletter the remaining paragraphs accord-ingly.2.Substitute the attached notice for the recom-mended notice.IWe hereby adopt,pro forma,the Administrative Law Judge's 8(a)(1)findings to which no exceptions have been filed However, since thesupervisory status ofMeatDepartmentManager Grasstnt, ProduceDepartmentManagerWieland, and Delicatessen Department ManagerDelessio has not been properly determined in this proceeding, and sincecertainof the Administrative Law Judge's 8(a)(1) findings to whichRespondent has excepted are dependent upon resolution of the status ofthese individuals, we do not adopt the Administrative Law Judge's findingsthat Respondent violated Sec 8(a)(1) of the Act by creating an impressionof surveillance of employees' union activities with regard to Grassim, bytellinganyof these managers that the store would or might close down "ifthe Union came in", by stating to any of them that in the event its Bedfordstore became unionized, it would close that store as an "example" to theConcord and Salem, New Hampshire, stores, by implicitly threateningWieland with loss of his job if the Union won the forthcoming election, andby interrogating Delessio and Grassmt concerning their knowledge of unionactivityHowever, in view of Respondent's 8(a)(3) and numerous 8(a)(1)violations and our consequent broad order herein, the deletion of theforegoing findings will not affect our remedy hereinAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILLNOT threaten our employees withclosing of our store or any other reprisals if theyengage in union activity or choose to be repre-sented by a union.WE WILL NOTquestion our employees abouttheir union activities or those of other employees.WE WILL NOTgrant or promise our employeeswage increases,holidays, insurance,or otherbenefits for the purpose of discouraging theirunion activities.WE WILL NOTurge our employees to refrainfrom signing union authorization cards or attend-ing union meetings.WE WILL NOTdischarge or otherwise discrimi-nate against employees in order to discouragemembership in Retail Store Employees Union,Local372,RetailClerksInternationalAssocia-tion,AFL-CIO,or any other labor organization.WE WILL offerPaul Gamache and ClementNadeau immediate and full reinstatement to theirformer jobs or,if those jobs no longer exist, tosubstantially equivalent positions,without loss ofseniority or other rights or privileges, and WEWILLmake them whole for anypay theylost,withinterest,because of the discrimination againstthem.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their right to engage in, or to refrainfrom engaging in, any or all the activitiesspecified in Section7 of theAct, except to theextent that such rights may be affected by anagreement requiringmembership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reportingand DisclosureAct of 1959.BEDFORD DISCOUNTERS,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the Armed202 NLRB No. 98 BEDFORD DISCOUNTERS, INC585Forces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7th Floor, Bulfinch Building, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 223-3330.DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharge in this case was filed on May 24, 1972, by RetailStore Employees Union, Local 372, Retail Clerks Interna-tionalAssociation, AFL-CIO, hereinafter referred to asthe Union. The complaint issued on July 12, 1972, allegingthat Respondent had violated Section 8(a)(1) and (3) of theAct.' Thereafter, Respondent filed an answer denying thecommission of any unfair labor practices.A hearing was held before me in Manchester, NewHampshire, on September 13 and 14, 1972. At theconclusion of the hearing, the parties waived oral argu-ment. Briefs have been received from the General Counseland Respondent.The issues to be decided are:1.Whether Respondent through its agents on variousdates in May and June 1972 engaged in various violationsof Section 8(a)(1) of the Act.2.Whether Paul Gamache and Clement Nadeau weredischarged onMay 12, 1972, because of their unionactivities.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, I makethe following-FINDINGSAND CONCLUSIONS1.THE BUSINESS OF RESPONDENTBedford Discounters, Inc., a New Hampshire corpora-tion, is engaged at Bedford, New Hampshire, in the retailgrocery business and is the food department for the J.N.FieldsDiscount store in Bedford. Respondent's annualgross volume of business exceeds $500,000, and it annuallypurchases products valued in excess of $50,000 which areshipped directly to it from points outside the State of NewHampshire. I find that Respondentis anemployer engagedin commerce within the meaning of the Act and that it williThe complaint was amended at the hearing2Unless otherwise indicated,alldates set forth hereafter occurred in19723In his Decision,the Regional Director found that several departmentmanagersin the store were supervisors within the meaning of the Act TheUnion thereafter requested review of the Decision On August 18, bytelegram, the Board denied the request for review except as to the placementof the meat, produce, and delicatessen department managers, and amendedeffectuate the policies of theAct toassert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.IntroductionSince August 1971, George F. Pope, Jr., has been owner-operatorofRespondent and has served as its storemanager. From September 7, 1971, until after the eventshere at issue, Harold E. Sanborn was assistant manager ofthe store. There are about 20 full-time employees and anumber of part-time employees employed at the store. It isconceded that at all times material Pope and Sanborn weresupervisors within the meaning of the Act and agents ofRespondent.Sometime in April 1972,2 several store employees begandiscussing the possibility of seeking union representation.On the night of Tuesday, May 9,a meetingwas held at thehome of employee Richard Palmer which was attended byemployees Paul Gamache, Tom Peterson, Palmer, andthree union representatives. The three employees signedcards at that meeting and took blank cards which theysolicited other employees to sign starting the next day bothat and away from the store.On June 5, the Union filed a petition in Case1-RC-12,203 seeking an election among Respondent's full-time and regular part-time employees. After a hearing onJuly 18, the Regional Director issued a Decision andDirection of Election .3 An election was held on August 18,1972,which resulted in a vote of 43 for the Union, 7against,and 8 challenged ballots. Respondent filedobjections to the election which had not been resolved atthe time of the hearing in this case.B.Respondent's Knowledge of the Union Activityand Alleged Violations of Section 8(a)(1) of the ActBefore the Discharges of Gamache and NadeauIn issue iswhether Respondent became aware of theunion activity at the store before the discharges ofGamache and Nadeau. Both Pope and Sanborn deniedthat they learned of the union activityuntilshortly afterthedischarges.However,Meat Department ManagerMichaelGrassini, former employee Neal Smith, andalleged discnminatee Clement Nadeau testified to conver-sationswith Pope and Sanborn prior to the dischargeswhichwould establish their knowledge of the unionactivity before thattime.Although Grassini apparentlysupported the Union in the election, he was an employee atthe time of the hearing in a position of some responsibilitythe Decision to permit them to vote subject to challenge, leaving the issue oftheir status to be resolved through the challenge procedure The threemanagers in question appeared as witnesses for the General Counsel beforeme and testified to alleged violations of Sec 8(a)(1)Respondent did notcontend that they were supervisors before me and objected to litigation oftheir status in this proceeding For purposes of this proceeding, I haveconsidered them to be employees within the meaning of the Act, asRespondent has not contended otherwise 586DECISIONS OFNATIONALLABOR RELATIONS BOARDwho had some interest in not testifying falsely against theinterests of his employer. His testimony, as was that ofSmith and Nadeau in this regard, was forthright andconvincing. On the other hand, neither Pope nor Sanborninspired confidence as witnesses. Pope concededly misstat-ed the dates of the discharges in an affidavit given duringthe investigation of this case.Whatever his reason fordoing so, his explanation,at the veryleast,cast strongdoubt on his memory of the timing of the critical events.Sanborn first denied interrogating any employee and laterconceded that he did so. Both Pope and Sanborn testifiedbefore Grassmi, Smith, and Nadeau, and neither of themwas questioned specifically about the conversations attrib-uted to them by the General Counsel's witnesses.4 In thesecircumstances,and as I find below that there areindependent reasons to reject critical portions of theirtestimony as to the reasons for the discharges of Gamacheand Nadeau, I do not credit the denials of Pope andSanborn and do credit the testimony of Grassini, Smith,and Nadeau.In April, when a few employees had been talking about aunion,Grassini and Grocery Manager Ed Walsh went toPope and told him that there were problems in the storeand that the employees were thinking about organizing aunion. Thereafter, Grassini, Walsh, Pope, Sanborn, and theproduce department manager, Wieland, met with Pope,and the department managers told Pope that a lot ofemployeeswere unhappy about wages and workingconditions and that they felt something should be doneabout it or there would be a union. After this meeting,Pope went to the various departments and talked toemployees to find out what their grievances were.5On May 10, the day when solicitation of employees tosignunion authorization cards began, Sanborn askedSmith if Paul Gamache was trying to start a union. Smithreplied that he did not krow and walked off.On the next day, May 11, Gamache spoke to Nadeauabout his interest in the Union. While they were talking,Sanborn approached, and they ended their conversation.As Nadeau resumed work, Sanborn asked if that had beenanother union meeting. Nadeau said yes. Sanborn asked ifNadeau was for or against the Union. Nadeaujust smiledand did not answer.On the same day, Sanborn asked Grassini if he knewanything about a union. Grassini replied that he knew nomore than anyone else. Sanborn said he thought Gamachewas right in the middle of it. That night Pope askedGrassmi if he knew anything about a union, and Grassmiagain replied that he knew no more than anyone else.While there is no direct evidence that Pope or Sanbornobserved the union activity at the store, Pope had been4Pope testified as an adverse witness called by the General Counsel ashis first witness and was examinedby theRespondent at that time Sanborntestifiedout of, turn immediately after Pope at the request of theRespondentNeither was recalled to testify after the General Counselcompleted his case5Grassini so testified without contradictionWalsh was found to be asupervisorby theRegional Director in the representation case and thatfinding was not set aside by the Board on review Walsh did not testify6Wiese Plow Welding Company, Inc,123 NLRB 616,BallardMotors,Inc,179 NLRB 3007Gamache had punched his card wrong that day so that the times whenhe returned from lunch and next punched out for supper were reversed inforewarned by Grassini that the employees were thinkingof getting a union to represent them. There is evidence thatstarting on May 10 employees talked about the Union andsolicited on its behalf both at and away from the storepremises. The complement of employees at the store wasnot large. In these circumstances and in the light of thequestions of Pope and Sanborn to Grassini, Smith, andNadeau, the inference is warranted that knowledge of theumon activity had come to Pope and Sanborn, and thatindeed they suspected Gamache before May 12, the day ofthe two discharges,6 with some accuracy, of being a leaderof the organizing effort.I further find, as alleged in the complaint, that Sanborninterrogated Smith as to the union activities of Gamache,interrogated Nadeau as to his own umon activities, andcreated the impression of surveillance of the unionactivities in his statements to Grassmi about Gamache, allin violation of Section 8(a)(l) of the Act. In the context ofthese and later violations found below, I find further thatSanborn and Pope unlawfully interrogated Grassim.C.TheDischarge of Paul GamacheAs found, Gamache attended the meeting at Palmer'shouse on May 9 where he signed an authorization card.During the rest of the week until his discharge, Gamachetalked to other employees and solicited them to signauthorization cards. He obtained about 10 or 11 signaturesand talked to 20 or 30 employees. He camed on theseactivities at the store during lunch hours and breaks as wellas away from the store. He did not try to hide what he wasdoing.On Friday, May 12, at about 7:30 p.m., Pope came toGamache on the floor of the store. Pope had Gamache'stimecard for that week in his hand. Pope asked him whattime he had gone to lunch that day, and Gamache pointedto the times on the card.? Pope said he was going to have todo something he did not want to do. Gamache said hecould guess what that was and asked if he had reasons forit.Pope told Gamache he had a badattitude and wasn'tdoing his work properly. Gamache indicated that hebelieved that he was being discharged because of theUnion. Pope replied that he did not say that. Pope did notexplain what he meant by his reference to Gamache'sattitude, but, when Pope mentioned Gamache's poor work,Gamache said that he was not only doing the particular jobto which he was assigned but was also performing severaladditional duties. Pope agreed that he was.8According to Pope, he decided to discharge Gamache onMay 12 because of Gamache's excessive tardiness, absen-teeism,and poor work habits.order on the card Superficially the card showed that he had left for lunch at123 and had not returned until 4 13 However the next entry which shows"out" at 2 24 represented the time he returned and indicates that he was Iminute late returning from lunch rather than almost 2 hours late Gamachepointed out this reversal to Pope8Gamache so testified as to his final conversation with Pope Pope wasnot asked to describe that conversation in full but testified that he gaveGamache three reasons for his discharge,excessive tardiness,absenteeism,and poor work habits As Pope concededly referred to Gamache's timecard,Ifind it likely that he also indicated to Gamache that his attendance was areason for the discharge BEDFORD DISCOUNTERS, INC:587The attendance record of Gamache shows two instancesin 1972 when Gamache missed a half day's work,9 threeinstances in April and May when Gamache was from 13 to15 minutes late in arriving at work, eight instances in thatperiod when Gamache was from 5 minutes to 29 minuteslate returning from lunch, and one instance when Ga-mache was 2 hours late returning from lunch.10 Gamacheconceded that on the day before his discharge he took anunusually long time in building an end display. However,the testimony of Pope and Sanborn with respect toGamache's attendance and work persuades me that theyare not to be credited that these were considered to beserious problems by them, that they had ever previouslywarned Gamache, or that these were the true reasons forGamache's discharge.With respect to Gamache's absenteeism, Pope initiallytestified that on three occasions Gamache had failed toreturn to work after lunch.When shown Gamache'stimecards, Pope identified two dates, one on March 24,when Gamache did not return to work after lunch, and theother on April 28, when Gamache reported at noon insteadof 8 a.m. According to Pope, on the first occasionGamache called in to say he was unable to return becausehe had personal problems and had been drinking. On theotheroccasion,Pope testified that GroceryManagerWalsh reported to him that Gamache had called in to saythat he had been to a party the night before and would belate.Although Pope testified that on both occasions hereprimanded Gamache and threatened disciplinary action,he also testified that on the first occasion he calledGamache aside and talked to him to see if he could helpstraighten out the problem and that he did nothing on thesecond occasion. Sanborn testified that most of the time hewas in charge of the store on Thursdays and that manytimes Gamache's afternoon absences were on Thursdayswhen Gamache was the only person in the grocerydepartment. In fact, Gamache's timecards show thatneither of his half-day absences were on Thursdays.iiWhile Gamache conceded the reason he did not returnfrom work on March 24, and did not dispute the reason hegave for missing work on the morning of April 28, hedenied that he was warned or reprimanded on eitheroccasion. It is undisputed that Gamache was paid for thetime he missed and was not docked for either the half dayshe missed or his tardiness. Pope testified that he wasunaware that Gamache was paid for the time he missedbecause someone else handled the payroll.Ido not credit Pope or Sanborn that Gamache'sabsences had been a matter of concern to Respondent orthatGamache had been reprimanded because of them.Sanborn's testimony is refuted by Gamache's timecards.Initially,Pope also erroneously stated the nature ofGamache's absences. His testimony as to what he said toGamache on these occasions was shifting and, in conjunc-tion with his initial misapprehension of the number andnature of Gamache's absences, indicated at the very leastuncertain recollection. His claim that he was concernedabout Gamache's absenteeism and tardiness for at least amonth but yet remained unaware that Gamache was beingpaid for time missed is difficult to swallow. For these aswell as the reasons expressed elsewhere with respect toother critical testimony of Pope and Sanborn, I have notcredited Pope or Sanborn and credit Gamache.With respect to Gamache's tardiness, Gamache testifiedthat he ate lunch with Grocery Manager Walsh three orfour times a week and that they returned late on occasion.According to Gamache, Walsh told him that it would be allright and that he would take care of it. Walsh who wasfound to be a supervisor in the representation proceedingdid not testify. Yet Pope testified that Walsh had told himofGamache's excessive tardiness and that Walsh hadwarned Gamache about it. Pope also testified that he toldWalsh to reprimand Gamache and that on at least twooccasions Pope personally reprimanded Gamache. San-born testified he warned Gamache about his long lunchhours on two or three occasions, and told Pope on thoseoccasions that they ought to do something about it. Yetwhen asked to be specific, he named only two occasionswhen he warned Gamache, one when Gamache allegedlyfailed to return from lunch on a Thursday and the otherwhen Gamache and two other employees overstayed acoffeebreak.It is quite clear that Gamache's only significant tardinesswas in returning from lunch. As Gamache was not dockedforbeing late, as Walsh did not testify to contradictGamache's testimony that Walsh said he would take careof it,12 and as Sanborn's testimony was deficient on itsface, I credit Gamache that Walsh condoned this tardinessand said he would take care of it, and I do not credit Popeor Sanborn as to their alleged warnings to Gamache or thathis tardiness was viewed as a serious breach by them.With respect to Gamache's poor work, which allegedlytriggered Pope's decision to discharge him, the testimonyof Pope and Walsh is equally deficient. According to Pope,the fact that Gamache was working poorly first came to hisattention onMay 11, the night before Gamache's dis-charge, when Sanborn told him it had taken Gamache 71 /2 hours to build an end display. Sanborn, on the otherhand, testified that for 2 or 3 months before Gamache'sdischarge he was dissatisfied with Gamache's work anddiscussed it with Pope on two or three occasions beforeMay 11. Indeed Sanborn after conceding that he saidnothing to Pope on May 11 to criticize Gamache'sperformance that day or to attempt to speed it up,explained that he felt that he wasn't getting any results bygoing to Gamache himself and that he would tell the storemanager "who could make the decision." Sanborn'sattempts to explain what he meant by not getting resultswere unconvincing, and a reading of his testimony as awhole with its shifts, inconsistencies, and rationalizations9The record also shows that Gamache was absent for a full day onMarch 10 However Pope testified that he did not know whether Gamache'sabsence on that day was excused, and Respondent did not rely on thisabsence as evidence of improper absenteeismIUGamache challenged the accuracy of the entry representing his returnfrom lunch on this occasion which unlike others was written by hand Thereis some indication also that the timecard showed Gamache 1 hour late andthat Pope erroneously described it as showing him 2 hours late11The records also show that he was late returning from lunch onlytwice on Thursdays On April 27 he was I I minutes late, and on May 4 hewas 8 minutes late11Gamache testified that he believed Walsh was still employed byRespondent No evidence was offered to the contrary or to show that Walshwas unavailable as a witness 588DECISIONSOF NATIONALLABOR RELATIONS BOARDleaves little doubt that Gamache's work performance neverhad been viewed as a problem before and that Sanbornhad not in fact previously discussed Gamache'sallegedpoorworkwithPope.Much more believable thanSanborn's explanation for his failure to criticize or toattempt to speed Gamache's work on May 11 is Gamache'sexplanation that his work building the end display wasinterrupted by other duties which he was also expected toperform and that the nature of the display made it moredifficult to build.To be sure, the burden is on the General Counsel toprove the discriminatory motive for Gamache's discharge,and not upon Respondent to prove the contrary.But theGeneral Counsel's burden is more than met in this case.Gamache was a leader of the organizing effort. Sanborn'sinterrogation before Gamache's discharge shows both thatGamache's role was suspected by Respondent and thatRespondent was actively seeking to confirm its suspicions.Respondent's later conduct, described below, and thetestimony of Pope amply establish Respondent'sunionanimus.These factors, coupled with the timing of thedischarge, establisha prima faciecase.The evidence as tothe alleged cause of the discharge not onlyfails to negatethe inference of discrimination but adds support to it,13warranting the conclusion that those reasons were not thetrue reasons for Gamache's discharge but pretexts ad-vanced in the hope of justifying the discrimination againsthim. I find that Respondent violated Section 8(a)(3) and(1) of the Act by discharging Paul Gamache.D.The Discharge of Clement NadeauAs found above, on May 11 Nadeau talked to Gamacheabout the Union at the store and was observed andquestioned by Sanborn immediately thereafter. Nadeauconfirmed that he and Gamache had been talking abouttheUnion and replied only witha smilewhen Sanbornasked if he was for or against the Union. During that dayand the next day, Nadeau spoke to several employeesabout the Union at the store during supper hours, onbreaks, and in the aisle near the dairy department where heworked. He did not attempt to conceal what he was doing.On May 12 during his lunch hour, he signed a unionauthorization card which he gave to Gamache uponreturning to the store.Nadeau had worked for RespondentsinceAugust 1970,and since the spring of 1971 he had been dairy manager.i4At around 4 p.m. on May 12, Pope told Nadeau that hehad some bad news for him, that he was going to have tolet him go. According to Nadeau, Pope gaveas reasonsthat he was not doing his work and had a bad attitude.According to Pope, he told Nadeau that he was incapableof running the department, was not properly set up forbusiness, and had excessive waste of time and merchan-dise.Nadeau asked Pope why he said he had not beendoing his work, and told Pope that his part-time helper hadbeen out sick, that his stock had come in late on delivery,and that these were the reasons he had been unable tocomplete his work.Pope did not answer him and justwalked away.15At first blush,the evidence in the case of Nadeau iscloser than in the case of Gamache. Although Nadeauinitially testified that he had never received complaintsabout his work, he conceded that he had been spoken toabout his work,had been criticized for leaving the store onWednesday nights before his case was set up,and had beentold it was his fault in months when the percentage ofprofit figure for his department was low.There is alsoindependent evidence that Respondent was dissatisfiedwithNadeau's work in the testimony of Gamache thatapproximately 6 weeks before Nadeau'sdischarge PopetoldGamache he was being considered for the dairymanager's job and indicated that Nadeau was to beterminated.Also, unlike Gamache,Nadeau was not one ofthosewho was instrumental in starting the organizingcampaign,and only started to participate in the unionactivity on the day before his discharge.However, the version of Pope and Sanborn of the eventswhich immediately preceded and finally caused Nadeau'sdischarge simply does not withstand analysis. According tothem,the busiest day of the week at the store wasThursday, and by Wednesday night Nadeau was expectedto have the dairy cases fully stocked and readyfor businessthe following day. Pope testified that he decided todischarge Nadeau because on Thursday, May 11, the dairycase was again not ready for business and that was thefinal thing in a series of events he could not tolerate. Popetestified that he had told Nadeau to stay the night before toget his case in shape, that Pope was away from the storemost of Thursday, and that upon his return Sanborn hadtold him that the case was not stocked and was out ofbusiness for most of the day on Thursday. Pope alsotestified that it was necessary that Nadeau have the casecompletely set up on Wednesday night because Thursdaywas normally Nadeau's day off. Sanborn also testified thathe noticed that the case was not stocked on Thursdaymorning and reported it to Pope when Pope returned to thestore late in the day.He also testified that Nadeau did notwork Thursday.Nadeau testified, however, that at the time of hisdischarge Thursday was not his day off, and his timecardshows that he worked from 9 a.m. to 9 p.m. on Thursday,May 11. Moreover,Nadeau testified,and his timecardagain confirms, that on Wednesday, May 10, Nadeau wassick and not at work. Further Nadeau testified withoutcontradiction that a part-time employee, David Healy, wasnormally assigned to help him and did not work at all for 2or 3 weeks before Nadeau's discharge, leaving Nadeauwithout any help to stock the dairy case and keep itstocked.Whatever dissatisfaction Respondent may have had withNadeau's work prior to his discharge,it isclear that thetestimonyofPope and Sanborn as to the allegedimmediate cause of Nadeau's discharge cannot be credited.13In addition to the reasons set forth above for discrediting Pope anddepartment manager and requests by him that Pope do something about itSanborn's testimony concerning Gamache's attendance record,Ialso note14 It is conceded that Nadeau was not a supervisor within the meaning ofthat from the time Pope became owner-operator of Respondent until Maythe Act12 no employees had been discharged,and one employee with a poor15Nadeau so testified Pope was not questioned about his conversationattendance record had been retained despite complaints by the meatwith Nadeau,except as to the reasons he gave Nadeau for the discharge BEDFORD DISCOUNTERS, INC.It is likely that the dairy case was not fully stocked onThursday morning, but Pope could not have told Nadeauto stay late on Wednesday night to finish stocking it, andNadeau was not off work on Thursday. That Nadeau'shelper was not at work and was not replaced is undisputed.Respondent has not contended that Nadeau's illness onWednesday was feigned or that it had any criticism of hisattendance record. Whatever the state of the dairy case onThursday morning, Nadeau was hardly to be faulted forhaving failed to stock it when he was not at the store andhad no assistance. Pope and Sanborn did not testify thatthey were unaware of the extenuating circumstances, norcould one believe that they might have been. Rather theirversion simply altered the facts to eliminate the validexplanation for the state of the dairy case on Thursdaymorning. In these circumstances, I cannot credit eithertheir version of the facts or Pope's testimony as to thereason he decided on May 12 to discharge Nadeau.This is then a case in which the alleged triggering causefor the discharge of an employee has been demonstrated tobe false, and that demonstration itself warrants theinference that some other cause existed which Respondentdesired to conceal.16 Although Nadeau was not an initiatorof the union activity, there is ample evidence to lead to theconclusion that the concealed cause was Nadeau's unionactivity.Thus, Sanborn's questioning of Nadeau elicitedthat he and Gamache had been having a "union meeting"when Sanborn observed him, and Nadeau's evasive smilewhen Sanborn asked him if he was for or against the Unionwas tantamount to an admission that Nadeau was for theUnion.These factors considered in conjunction withRespondent's union animus and the timing of Nadeau'sdischarge on the same day as the discharge of Gamachelead to the conclusion that the final event which causedRespondent to translate its dissatisfaction with Nadeauinto a discharge was Nadeau's identification by Sanbornon the day before his discharge as a coactivist of Gamachein the union organizing effort. I find that Respondentdiscriminatorily discharged Clement Nadeau in violationof Section 8(a)(3) and (1) of the Act.E.TheAllegedViolationsof Section8(a)(1)AfterMay 12Several employees or former employees testified insupport of the allegations of the complaint as to allegedviolations of Section 8(a)(1) of the Act which occurredafterMay 12: Pope and Sanborn both testified before anyof this testimony was adduced and left much of ituncontradicted.Pope conceded that he was upset when he learned thatthe employeestriedto contact the Union and that they hadgone to a union before talking to him about their problems.He conceded that he probably asked employees thequestion how it got started and that he did not want aunion in the store because it would cause him undueheadaches and trouble.Pope was not questioned otherwise16ShattuckDennMining Corp. v. N.L.R.B.,362 F.2d 466 (C.A. 9).17Although Taylor's card is dated May 10, it appears that the date onthe card may have been in error. While I credit Taylor's uncontradictedtestimony as to the substance of his conversation, I do not find, as Taylortestified, that this conversation occurred before the discharges of Gamache589as to any of the alleged violations of Section 8(a)(1)attributed to him.Sanborn initially denied questioning any employeesabout their union activities. However, he later concededthat he asked employees if they were for or against theUnion, and after an initial denial of recollection alsoconceded that he told employees he thought there was apossibility that the store could close if the Union were "toostrenuous" on Respondent. Sanborn's testimony in theserespects as in others was vague, inconsistent, and shifting.The testimony of Pope and Sanborn where it differs fromthat of the employee witnesses is not credited, and thefindingswhich follow are based upon the substantiallyuncontradicted employee testimony.1.Threats that thestorewould closeAround the time that Frederick Taylor, a meatcutter,signed a union authorization card 17 Pope asked him if hehad heard about a union. Taylor said that he had. Popeasked if he had signed a card. Taylor said that he had not.Pope told him that the store could not run with a unionand asked Taylor something about the employees' griev-ances and why they wanted a union. Taylor voiced some ofthe employees' complaints, and Pope ended the conversa-tion by saying that if a union was voted in, the people whovoted for it would not be there 2 months after it came in.He said he was going to close the store if the Union got inbecause it would be financially impossible for him tooperate it.On or about May 15, Pope told Delicatessen ManagerDelessio that if the Union came in he would close the storebecause he could not afford the Union. Pope also toldDelessio to go back and tell the employees in hisdepartment what he said. Delessio did so.In mid-May, Pope told Neil Smith that he wanted to givehim the Company's viewpoint on the Union and said thatif the Union got in there was a very distinct possibility thatthe store might close or that hours would have to be cut.Smith told him he thought the store needed a union.On or about May 24, 1972, Pope told produce clerkRichard Palmer that he would like to discuss the Unionwith him and tell him his side of it. Pope said he did notfeel that the employees needed a union and believed theycould solve their problems in the store by themselves. Hesaid that if a union came in and put a hardship on the storeitwould have to close. Pope asked Palmer not to attend aunion meeting that evening. Palmer replied that it was hisright to attend and he felt that he should go for his ownbenefit.On or about June 12, Sanborn asked DelicatessenManager Delessio what he thought of the Union. Delessioreplied noncommittally. Sanborn said that he was glad thathe,Sanborn,was leaving because the store would beclosing and that Pope was going to set an example for theConcord and Salem stores.18 Delessio disputed Sanborn'sassertion.and Nadeau.18There were food stores similar to Respondent's in Concord and Salemassociated with Fields Discount stores but with different owner-operators.The Union filed petitions to represent the employees at those storesconcurrently with its petition in Case I-RC-12,203. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn mid-June, Sanborn told Meat Manager Grassini thatthe store would probably close if the Union was voted in.Grassini said he didn't believe it.On the morning of June 13, Pope asked Wieland what hethought.Wieland replied that he thought they were in thewrong business. Pope said, "Well you may have yourchance to get out pretty soon." Wieland asked if he shouldstart looking for another job, and Pope gave no answer.Sometime in July, Sanborn asked Palmer if he hadanother job. Palmer said that he did not and askedSanborn why he had asked. Sanborn said that if the Unioncame in they were going to have to close the store. Palmertold Sanborn he did not believe it, and that he wouldbelieve it the day he came to work and found the doorslocked.Also in July, Sanborn told Grassini that if a union wasvoted in the Bedford store they would close it to make anexample for the Concord and Salem stores.In all but one of these conversations, Pope and Grassinistated that the store would or might close if the Unionbecame the representative of the employees. Even thoughPope insome instancesstated that Respondent might beforced to close because of economic necessity, he did notcondition his statement on any wage or contract demandbut simply upon the advent of the Union. These statementscannot be viewed as mere predictions of the consequencesof agreement to particular demands of the Union.19 Inother instances Pope and Sanborn gave no reason for theirstatements that the store would close, and in twoinstancesSanborn stated that the store would close to set an examplefor other stores. I find that in each of the conversations thestatements that the plant would or might close were threatsof reprisal in violation of Section 8(a)(1) of the Act.In the June 13 conversation between Pope and Wieland,there was no mention of the Union or of closing the store.But in the context of the numerous threats of store closureand absent any other explanation, I find that Pope'sstatement that Wieland might have a chance to get out ofRespondent's business pretty soon was intended to conveythatWieland might need to look for another job if theUnion won the election because of the threatened storeclosure. I find that this statement also violated Section8(a)(1) of the Act.2.Grants of benefitAround May 1, before the union activity began, themeatcutters had a conversation with Pope about a raise. Atthat time, Pope told them that they had been due for araise on February 10 and would be getting a 5.5 percentincrease which was permissible under Wage Board policy.The meatcutters asked if they would get retroactive payfrom February 10. Pope said he didn't have any answer forthat question. They asked if they would get as much as theemployees of Stop and Shop because their raises hadpreviously coincided and raises for the Stop and Shopemployees were then being considered by the Wage Board.Pope said he did not know and would have to check withPhiladelphia.19Components, Inc.,197 NLRB No. 25.20The Hertz Corporation,184 NLRB No. 49.On May 17, the meatcuttersmet againwith Pope. At thattime, Pope said that they would get raises retroactive toFebruary 10 and that he still had no answer as to whetherthey would get the same raises as the Stop and Shopemployees.On June 6, Pope called Wieland's attention to a noticeposted on the bulletin board. Pope explained to Wielandand the grocery department manager benefits which wereset forth in the posted notice and told them to explain themto their employees. Pope told Wieland that there was$1,000 of life insurance for part-time employees after somany months of service and that there would be a personalholiday for all full-time employees subject to agreementbetween the department head and thestoremanager.Wieland had not previously heard of these benefits, andthe employees did not previously have a personal holiday.Respondent offered no explanation for Pope's an-nouncement to the meatcutters on May 17 that, their wageincrease would be retroactive or for the June 6 posting ofthe notice of additional benefits for other employees. In thecase of the retroactivity, little more than 2 weeks earlier,before the union activity began, when the meatcuttersexpressed their interest in retroactivity Pope told them hecould not give them an answer. Yet, only shortly after theunion activity started and before Pope could tell them theamount of the increase, he announced that it would beretroactive. In the case of the other benefits, they wereannounced concurrently with the filing of the representa-tion petition, and Pope made it clear that he wanted thegood news spread and understood. In the context ofRespondent's other efforts to discourage support of theUnion and in the absence of any explanation for the grantof these benefits at these times, I find that they weregranted and announced to coerce employees in the exerciseof their protected rights in violation of Section 8(a)(1) ofthe Act.203.Other violations of Section8(a)(1)Around May 17, Pope asked porter Ross Gookin not tosign a card for the Union and not to attend unionmeetings.Gookin told him that he did not think anyonewas out to hurt Pope and that the employees wereorganizing to help themselves to get more pay. Pope saidtheUnion would hurt him more than it would help theemployees.As found above, during Pope's May 24conversation with Palmer, Pope also asked Palmer not toattend a union meeting that evening. I find that Pope urgedGookin and Palmer to refrain from signing authorizationcards and attending union meetings in violation of Section8(a)(1) of the Act.21Toward the end of May, Pope told Produce ManagerWieland the Union could be stopped but that he could notdo it without the help of the department heads. Wielanddisagreed with him and told him he thought it was too faralong. Pope said he could not afford to pay cashiers topwages or any of the other employees top wages if theUnion came in the store. Pope also said that the employeescould do without outside help and did not need such help21N.L.R.B. v.Witbeck,382 F.2d 574 (C.A.6); Southbridge Sheet MetalWorks, Inc.,158 NLRB 819. BEDFORD DISCOUNTERS, INC.591to make the store run better and to get better benefits. Heasked Wieland to tell the produce employees to have faithinRespondent and that things would get better in thefuture.After this conversation,Wieland repeated whatPope had said to two produce department employees. Ifind that Pope threatened reprisals if the Union became therepresentative of the employees and promised unspecifiedbenefits if it did not, thereby violating Section 8(a)(1) ofthe Act.On June 9, Taylor asked Pope for an advance on his pay.Pope said that he could have it but that if the Union got inhe did not know whether he could do it again. Pope askedTaylor if he thought the Union were coming in, and Taylorsaid that it was definitely coming in. Pope then discussedsome of the employees' grievances and said that he couldpromise Taylor 25 cents more an hour but that it would beclassified as an unfair labor practice. Pope added that if theUnion did not come in there would be changes made. Popesaid that they could organize a type of grievancecommittee and in that way he could listen to the problemsof the employees. Taylor said that he did not think agrievance committee would work because Pope would stillhave the final say. I find that Pope threatened loss ofprivileges if theUnion won the 'election, indirectlypromised a wage increase, and promised other changes ofbenefit to the employees if the Union lost the election, allin violation of Section 8(a)(1) of the Act.Finally, I find that when Pope spoke to Taylor in Mayand when Sanborn spoke to Delessio in June about thestore closing, as set forth above, Pope also unlawfullyinterrogated them in violation of Section 8(a)(1) of the Act.offers of reinstatement,less net earnings,to which shall beadded interest at the rate of 6 percent per annum, inaccordance with the formula set forth inF.W.WoolworthCompany,90 NLRB 289, andIsis Plumbing&Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Bedford Discounters, Inc., is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Retail Store Employees Union, Local 372, RetailClerks International Association, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By threatening employees with reprisals if theyengaged in union activities, by interrogating employeesconcerning their union activities and those of otheremployees, by granting and promising employee benefitstodiscourage their union activities, by creating theimpression of surveillance of union activities, and byurging employees to refrain from signing authorizationcardsor attending union meetings, Respondent hasengaged in and is engaging in unfair labor practices withinthe meaning of Sections 8(a)(1) and 2(6) and (7) of the Act.4.By discharging Paul Gamache and Clement NadeauonMay 12, 1972, because of their union activities,Respondent has engaged in unfair labor practices affectingcommerce within themeaningof Section 8(aX3) and (1) ofthe Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 22IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forthin section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent violated Section8(a)(1)and (3) of the Act, I shall recommend that it cease anddesist therel<rom and take certain affirmative actiondesigned to effectuate the policies of the Act.As I have found that Respondent discriminatorilydischarged Paul Gamache and Clement Nadeau on May12, 1972, I shall recommend that Respondent be ordered tooffer them immediate and full reinstatement to theirformer jobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniority orother rights or privileges, and to make them whole for anyloss of earnings they may have suffered by payment tothem of the amounts they normally would have earned aswages from the dates of their discharges to the dates ofzz In the event no exceptions are filed asprovided bySec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.ORDERRespondent,BedfordDiscounters, Inc., its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Threatening employees with closing of its store or anyother reprisals if they engage in union activity or choose tobe represented by a union.(b) Interrogating its employees as to their union activitiesor those of other employees.(c)Granting or promising employees wage increases,-holidays, insurance, or other benefits to discourage theirunion activities.(d)Creating an impression of surveillance of unionactivities.(e)Urging employees to refrain from signing unionauthorization cards or attending union meetings.(f)Discouraging membership in Retail Store EmployeesUnion, Local 372, Retail Clerks International Association,AFL-CIO, or any other labor organization, by discrimina-tion against its employees in regard to their hire or tenureof employment or any term or condition of their employ-ment.(g) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to engagein, or to refrain from engaging in, any or all of the activities102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 592DECISIONSOF NATIONALLABOR RELATIONS BOARDspecified in Section 7 of the Act, except to the extent thatsuch right may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act, asmodifiedby the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Offer Paul Gamache and Clement Nadeau immediateand full reinstatement to their former jobs or, if those jobsno longer exist, to substantially equivalent positions,without prejudice to their seniority or other rights orprivileges, and make them whole for any loss of pay thatthey may have suffered by reason of the discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelations Board" shallread "PostedPursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board"payroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c)Post at its Bedford, New Hampshire, place ofbusiness copies of the attached notice marked "Appen-dix."23 Copies of said notice, on forms provided by theRegional Director for Region 1, after being duly signed byRespondent's authorized representative, shall be posted bythe Respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decisionwhat steps the Respondent has taken to comply herewith.2424 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify theRegional Director for Region I, in writing,within 20 days fromthe date of this Order,what steps the Respondent has takento complyherewith."